SEC File Nos.002-34371 811-01884 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 59 (X) and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 38 (X) ENDOWMENTS (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120-7650 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(415) 421-9360 Patrick F. Quan Vice President and Secretary Endowments P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120-7650 (Name and Address of Agent for Service) Copy to: Mitchell Nichter Paul, Hastings, Janofsky & Walker LLP 55 Second Street San Francisco, California 94105-3441 (Counsel for the Registrant) Approximate date of proposed public offering: [X] It is proposed that this filing will become effective on October 1, 2007 pursuant to paragraph (b) of Rule 485. [logo - Capital Research and Management(sm)] Endowments/SM/ Endowments (the "Trust") is an open-end management investment company with two diversified series, Growth and Income Portfolio and Bond Portfolio (individually, a "fund," and collectively, the "funds"). Shareholders of the Trust are limited to (a) any entity exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended ("501(c)(3) organizations"); (b) any trust, the present or future beneficiary of which is a 501(c)(3) organization; and (c) any other entity formed for the primary purpose of benefiting a 501(c)(3) organization. The Trust may change this policy at any time without the approval of its shareholders. PROSPECTUS October 1, 2007 TABLE OF CONTENTS 1 Risk/Return summary 6 Fees and expenses of the funds 8 Investment objectives, strategies and risks 12 Management and organization 16 Shareholder information 17 Purchase and exchange of shares 21 How to sell shares 23 Distributions and taxes 24 Financial highlights 26 Appendix THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Risk/Return summary GROWTH AND INCOME PORTFOLIO The fund seeks primarily to make your investment grow over time and, secondarily, to provide you with income and preserve capital. The fund invests primarily in common stocks or securities convertible into common stocks that have favorable prospects for long-term growth of capital and income. The fund is designed for investors seeking long-term growth of principal, as well as income and preservation of capital. Your investment in the fund is subject to risks, including the possibility that the fund's income and the value of its portfolio holdings may fluctuate in response to events specific to the companies or markets in which the fund invests, as well as economic, political or social events in the United States or abroad. BOND PORTFOLIO The fund seeks to maximize your level of current income and preserve your capital. Any capital appreciation is incidental to the fund's objective of current income. The fund invests in investment-grade debt securities. The fund is designed for investors seeking current income, as well as capital preservation. The prices of, and the income generated by, debt securities owned by the fund may be affected by changing interest rates and credit risk assessments as well as by events specifically involving the issuers of those securities. Your investment in the fund is subject to risks, including the possibility that the fund's income and the value of its portfolio holdings may fluctuate in response to events specific to the companies or markets in which the fund invests, as well as economic, political or social events in the United States or abroad. RISKS APPLICABLE TO BOTH FUNDS Although all securities in the funds' portfolios may be adversely affected by currency fluctuations or world political, social and economic instability, investments outside the United States may be affected to a greater extent. Your investment in the funds is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. YOU MAY LOSE MONEY BY INVESTING IN THE FUNDS. THE LIKELIHOOD OF LOSS MAY BE GREATER IF YOU INVEST FOR A SHORTER PERIOD OF TIME. 1 Endowments / Prospectus HISTORICAL INVESTMENT RESULTS The bar charts below show how the funds' investment results have varied from year to year, and the Investment Results tables on the following pages show how the funds' average annual total returns for various periods compare with different broad measures of market performance. This information provides some indication of the risks of investing in the funds. All fund results reflect the reinvestment of dividends and capital gain distributions, if any. Unless otherwise noted, fund results reflect any fee waivers and/or expense reimbursements in effect during the period presented. Past results are not predictive of future results. GROWTH AND INCOME PORTFOLIO CALENDAR YEAR TOTAL RETURNS [bar chart]
